Citation Nr: 0734400	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  03-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge in Waco, Texas; a transcript 
of that hearing is of record.  In January 2006, the Board 
remanded this matter to the RO to afford due process and for 
other development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as reflected in a May 2007 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A rating action in July 1997 denied service connection 
for a back disorder.  No timely appeal was completed.

Evidence received since the prior denial of entitlement to 
service connection for a back disorder includes additional 
service medical records, which, by definition, constitutes 
new and material evidence.

3.  A back disorder was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 

CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  A back disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2002, April 2003, February 2006 as well as 
the Supplemental Statement of the Case issued in May 2007.  
Those documents notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

With respect to the current claim, the Court recently found 
in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) that in order 
to fully comply with the VCAA notice requirement for new and 
material evidence claims the veteran must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open his claim.  Regardless 
as to whether there was compliance with Kent, because the 
claim is being reopened by the Board, there is no prejudice 
to the veteran. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

New and Material Evidence

Entitlement to service connection for a back disorder was 
denied by earlier unappealed rating actions.  The veteran 
filed to reopen his claim for a back disorder after August 
29, 2001.  A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2007).

It bears emphasis that following the receipt of additional 
service records, the RO, in a Supplemental Statement of the 
Case issued in December 2003, determined that new and 
material evidence had been submitted.  Following that 
determination, the RO denied the claim on the merits because 
a nexus between the claimed back disorder and service had not 
been demonstrated.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or by the RO).  

Under 38 C.F.R. § 3.156 (c), if VA receives or associate with 
the claims folder relevant official service department 
records at any time after a decision is issued on a claim 
that had not been associated with the claims folder when VA 
first decided the claim, VA will reconsider the claim.  This 
regulation comprehends official service department records 
which presumably have been misplaced and have now been 
located and forwarded to the Department of Veterans Affairs.  
Also included are corrections by the service department of 
former errors of commission or omission in the preparation of 
the prior report or reports and identified as such.  

In this case, additional service medical records were 
received during the pendency of this appeal.  By definition, 
such constitutes new and material evidence and the veteran's 
claim has been reopened.  

Service Connection

As noted above, entitlement to service connection for a back 
disorder was adjudicated on the merits by the RO pursuant to 
the above referenced Supplemental Statement of the Case 
issued in December 2003.  Accordingly, there is no prejudice 
in the Board addressing the claim on the same basis.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The Board has carefully examined the veteran's service 
medical records, including those records recently associated 
with the claims file.  Although the veteran has asserted that 
he received treatment for a back disorder in service, the 
records do not reflect any complaints, treatment, findings or 
pertinent diagnoses.  In fact, his separation medical 
examination reported his back and spine as entirely normal.  

The record has been supplemented with voluminous treatment 
records.  The earliest complaints as to a back disorder date 
from July 1994, nearly twenty years after service.  Those 
records also suggest that his upper back complaints began 
only several months prior to July 1994.  Nevertheless, 
thereafter, the veteran's back was assessed as normal on a VA 
physical examination afforded in August 1994, and no 
deformities or tenderness was noted on examination in 
December 1995; his back was also clinically normal in 
September 1997.  More recent treatment records relate 
primarily to substance abuse, recurrent pancreatitis due to 
alcohol abuse; however, in November 2004, he reported low 
back complaints so severe that he was unable to walk.  No 
medical authority has associated his back complaints to 
military service.  

The veteran's opinion is that his back complaints are related 
to his military service.  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service connection on a presumptive basis is not warranted 
since the claimed condition was not shown within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  In this 
case, there is no evidence of any back disorder until many 
years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  Moreover, the 
first documented back complaints relate to an upper back 
disorder in July 1994, which even so was apparently an acute 
and transitory disorder based on the absence of complaints or 
findings on subsequent examinations over the course of the 
years thereafter.  More recently, the veteran presents with 
low back complaints, a different back disorder nearly 30 
years after service.  No competent evidence has associated 
any back disorder to service.  Accordingly, the preponderance 
of the evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder, is 
reopened and allowed. 

Service connection for a back disorder is denied.  


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


